229 S.W.3d 99 (2007)
William E. TAYLOR, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 65730.
Missouri Court of Appeals, Western District.
March 27, 2007.
Motion for Rehearing and/or Transfer Denied May 1, 2007.
Application for Transfer Denied August 21, 2007.
Kent E. Gipson, Public Int. Litigation Cl., Kansas City, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lisa M. Kennedy, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before JAMES M. SMART, JR., P.J., EDWIN H. SMITH, and LISA WHITE HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 1, 2007.

Order
PER CURIAM.
William Taylor appeals the denial of his post-conviction motion for various claims of ineffective assistance of counsel and other claims of error. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).